DISMISS and Opinion Filed July 17, 2017




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00867-CV

                        WATTS REGULATOR CO., Appellant
                                      V.
                      TEXAS FARMERS INSURANCE COMPANY
                   AS SUBROGEE OF DAVID BRAMBLETT, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-15020

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Francis
       We reinstate this appeal.

       Before the Court is the parties’ joint motion to dismiss. The parties have settled their

dispute and ask that the appeal be dismissed with each party bearing its own costs. We grant the

parties’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE


160867F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WATTS REGULATOR CO., Appellant                     On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00867-CV        V.                       Trial Court Cause No. DC-14-15020.
                                                   Opinion delivered by Justice Francis.
TEXAS FARMERS INSURANCE                            Justices Brown and Schenck participating.
COMPANY AS SUBROGEE OF
DAVID BRAMBLETT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered July 17, 2017.




                                             –2–